UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7509



JOHN ADDISON RIDDICK,

                                              Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS; RONALD J.
ANGELONE, Director, Respondents, et al.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-00-733-2)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Riddick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John A. Riddick appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint without preju-

dice for failure to exhaust administrative remedies.   The district

court properly required exhaustion of administrative remedies under

42 U.S.C.A. § 1997e(a) (West Supp. 2001).   Because Riddick did not

demonstrate to the district court that he had exhausted admin-

istrative remedies or that such remedies were not available, the

court’s dismissal of the action, without prejudice, was not an

abuse of discretion.    We therefore affirm the district court’s

order. Riddick’s motion for discovery is denied. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2